Citation Nr: 0938533	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-28 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.  


REMAND

The Veteran has asserted that he was exposed to stressful 
events during his service in the U.S. Navy and he believes he 
has PTSD a result thereof.  Specifically, the Veteran has 
reported that, while stationed in Vietnam, he was assigned to 
a unit that performed all ship-to-shore supply 
transportation, transported body bags being sent back to the 
United States, and offloaded troops and drums of highly 
explosive black powder.  The Veteran has asserted that he was 
in constant fear of losing his life while in Vietnam.  

While the Veteran has provided general information regarding 
his in-service stressors, the RO sent the Veteran a letter 
requesting detailed information regarding his stressors, 
including the location, approximate month, day, and year of 
the claimed stressor(s) and the unit to which he assigned 
when he was exposed to each stressor.  See May 2005 RO letter 
to the Veteran.  The letter also requested a detailed 
description of the event(s) he felt contributed to his PTSD.  
See Id.  

Review of the record reveals the Veteran did not respond to 
the May 2005 letter with additional details as to his claimed 
stressors.  At a September 2006 Informal Conference before a 
Decision Review Officer (DRO), the Veteran's representative 
requested that a new PTSD questionnaire be sent to the 
Veteran, as the evidence showed the Veteran served with the 
Assault Craft Unit ONE in Vietnam.  

The DRO agreed to send the Veteran a new PTSD questionnaire, 
with 60 days to complete and return the questionnaire to the 
RO.  However, it does not appear that the Veteran was sent a 
new PTSD questionnaire and, thus, additional information has 
not been provided as to his claimed stressors.  See September 
2009 Appellant's Brief; see also September 2006 RO letter to 
the Veteran.  

Because the Veteran's representative has indicated that the 
Veteran may have more detailed information regarding his 
claimed in-service stressor(s), the Board finds a remand is 
necessary to provide the Veteran with a new PTSD 
questionnaire and 60 days to complete and return the form to 
VA.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a 
letter/questionnaire requesting 
detailed information regarding his 
claimed in-service stressor(s).  Advise 
the Veteran that he has 60 days to 
complete and return the requested 
information to VA.  

2.	If the Veteran provides a potentially 
verifiable stressor, attempt to verify the 
reported stressors with the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) or any other agency deemed 
appropriate.  If the stressor(s) are not 
verifiable, the RO/AMC should document its 
attempt to obtain the records and the 
response in the claims file.

3.	If, and only if, the Veteran's stressor(s) 
are verified, schedule the Veteran for an 
examination by a VA psychiatrist 
knowledgeable in evaluating posttraumatic 
stress disorders, to determine the nature and 
extent of any psychiatric disorder(s) found 
to be present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review is accomplished.  A rationale should 
be provided for any opinion offered.

a.	The examiner should be instructed that 
only the stressful events that have been 
verified by the service department may 
be considered for the purpose of 
determining whether in-service stressors 
were sufficient to have caused the 
current psychiatric symptoms, and 
determining whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors and current 
symptomatology.  The diagnosis should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in the 
American Psychiatric Association manual, 
DSM-IV.

b.	If the Veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor or stressors 
supporting the diagnosis, and the 
current manifestations which distinguish 
that diagnosis from other psychiatric 
disorders.  

c.	If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that any currently diagnosed psychiatric 
disorder is causally related the 
Veteran's active military service.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  
4.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


